FILED
                            NOT FOR PUBLICATION                             JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



In re: BETSEY WARREN LEBBOS,                     No. 11-15629

               Debtor,                           D.C. No. 2:09-cv-01252-LKK


U.S. TRUSTEE,                                    MEMORANDUM *

               Plaintiff - Appellee,

  v.

BETSEY WARREN LEBBOS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Lebbos’s
request for oral argument is denied.
      Betsey Warren Lebbos appeals pro se from the district court’s judgment

affirming the bankruptcy court’s judgment, following a trial, denying Lebbos’s

discharge in bankruptcy. We have jurisdiction under 28 U.S.C. § 158(d). We

review independently the bankruptcy court’s decision without deference to the

district court’s determinations, Leichty v. Neary (In re Strand), 375 F.3d 854, 857

(9th Cir. 2004), and we affirm.

      The bankruptcy court did not commit clear error in finding that Lebbos

knowingly and willfully violated the bankruptcy court’s orders by failing to appear

at two examinations and failing to produce books and records requested by the

trustee and, thus, it properly denied Lebbos discharge. See 11 U.S.C.

§ 727(a)(6)(A) (discharge shall be granted unless the debtor has refused “to obey

any lawful order of the court”); Devers v. Bank of Sheridan (In re Devers), 759

F.2d 751, 755 (9th Cir. 1985) (explaining that, by seeking protection of the

bankruptcy court, debtors assume “a duty to participate in that proceeding by

obeying the court’s lawful orders,” and affirming denial of discharge); see also

Greene v. Savage (In re Greene), 583 F.3d 614, 618 (9th Cir. 2009) (“This court

must accept the bankruptcy court’s findings of fact unless, upon review, the court

is left with the definite and firm conviction that a mistake has been committed by

the bankruptcy judge.”).


                                          2                                     11-15629
      The bankruptcy court did not abuse its discretion when it denied Lebbos’s

motion for disqualification because a reasonable person with knowledge of the

facts would not conclude that the bankruptcy judge’s impartiality might be

questioned. See Focus Media, Inc. v. Nat’l Broad. Co. Inc. (In re Focus Media,

Inc.), 378 F.3d 916, 922, 929 (9th Cir. 2004) (setting forth standard of review and

test for disqualification); see also Liteky v. United States, 510 U.S. 540, 555 (1994)

(judicial rulings are almost never a valid basis for disqualification).

      Lebbos’s contentions concerning venue, the Rehabilitation Act, and the

validity of her petition are unpersuasive and not supported by the record.

      AFFIRMED.




                                           3                                   11-15629